DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-10, 13-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alameh et al. (U.S. Patent Application Publication Number 2019/0130082), hereinafter referred to as Alameh.
Regarding claim 1, Alameh discloses a method for providing data access based on physical proximity between a user and a device, the method comprising: receiving initial biometrics data from a plurality of sensors connected to the device (paragraph 149, obtains biometric authentication factors); receiving, at the device, a request to access protected data, wherein the request comprises an authentication key for accessing the protected data (paragraph 149, request to expose private data, and paragraph 150, pin code); in response to verifying both that the authentication key is valid and that the device is being accessed by a proximate user based on the initial biometrics data, retrieving a presence profile of an authorized user of the device, wherein the presence profile comprises historic biometric attributes of the authorized user (paragraph 155, authentication successful, and paragraph 160, predefined criteria); generating a temporary presence profile of the proximate user by continuously collecting, via the plurality of sensors, new biometric attributes (paragraph 160, continues to obtain biometric authentication factors); simultaneous to the collecting, comparing the temporary presence profile with the presence profile of the authorized user (paragraph 160, determines whether biometric authentication factors match predefined criteria); while the temporary presence profile matches the presence profile, enabling access to the protected data (paragraph 159, authorized user continuously authenticated); and when the temporary presence profile no longer matches the presence profile, disabling access to the protected data (paragraph 160, cessation of exposure of private data).
Regarding claim 2, Alameh discloses wherein the comparing and the verifying occur locally at the device (paragraph 154, authentication performed by electronic device).
Regarding claim 3, Alameh discloses wherein retrieving the presence profile comprises: parsing the initial biometrics data into biometric attributes (paragraph 70, image is made up of multiple biometric characteristics); selecting the presence profile from a plurality of presence profiles stored in a database in response to: comparing the biometric attributes with the historic biometric attributes; and determining that the biometric attributes match the historic biometric attributes (paragraph 154, determines whether biometric authentication factors match predefined criteria).
Regarding claim 6, Alameh discloses wherein the presence profile is associated with a plurality of rules indicating whether a generated presence profile matches the presence profile (paragraph 84, biometric characteristics match within predefined threshold).
Regarding claim 7, Alameh discloses determining that the temporary presence profile no longer matches the presence profile based on at least one of: (1) detecting that the device is no longer being accessed; (2) determining that a rule of the plurality of rules associated with the presence profile is violated; and (3) detecting a disparity between a first set of the new biometric attributes collected at a first time and a second set of the new biometric attributes collected after the first time (paragraph 160, biometric authentication factors fail to match predefined criteria).
Regarding claim 8, Alameh discloses a system for providing data access based on physical proximity between a user and a device, the system comprising: a hardware processor configured to: receive initial biometrics data from a plurality of sensors connected to the device (paragraph 149, obtains biometric authentication factors); receive a request to access protected data, wherein the request comprises an authentication key for accessing the protected data (paragraph 149, request to expose private data, and paragraph 150, pin code); in response to verifying both that the authentication key is valid and that the device is being accessed by a proximate user based on the initial biometrics data, retrieve a presence profile of an authorized user of the device, wherein the presence profile comprises historic biometric attributes of the authorized user (paragraph 155, authentication successful, and paragraph 160, predefined criteria); generate a temporary presence profile of the proximate user by continuously collecting, via the plurality of sensors, new biometric attributes (paragraph 160, continues to obtain biometric authentication factors); simultaneous to the collecting, compare the temporary presence profile with the presence profile of the authorized user (paragraph 160, determines whether biometric authentication factors match predefined criteria); while the temporary presence profile matches the presence profile, enable access to the protected data (paragraph 159, authorized user continuously authenticated); and when the temporary presence profile no longer matches the presence profile, disable access to the protected data (paragraph 160, cessation of exposure of private data).
Regarding claim 9, Alameh discloses wherein the comparing and the verifying occur locally at the device (paragraph 154, authentication performed by electronic device).
Regarding claim 10, Alameh discloses wherein the hardware processor is configured to retrieve the presence profile by: parsing the initial biometrics data into biometric attributes (paragraph 70, image is made up of multiple biometric characteristics); selecting the presence profile from a plurality of presence profiles stored in a database in response to: comparing the biometric attributes with the historic biometric attributes; and determining that the biometric attributes match the historic biometric attributes (paragraph 154, determines whether biometric authentication factors match predefined criteria).
Regarding claim 13, Alameh discloses wherein the presence profile is associated with a plurality of rules indicating whether a generated presence profile matches the presence profile (paragraph 84, biometric characteristics match within predefined threshold).
Regarding claim 14, Alameh discloses wherein the hardware processor is further configured to: determine that the temporary presence profile no longer matches the presence profile based on at least one of: (1) detecting that the device is no longer being accessed; (2) determining that a rule of the plurality of rules associated with the presence profile is violated; and (3) detecting a disparity between a first set of the new biometric attributes collected at a first time and a second set of the new biometric attributes collected after the first time (paragraph 160, biometric authentication factors fail to match predefined criteria).
Regarding claim 15, Alameh discloses a non-transitory computer readable medium storing thereon computer executable instructions for providing data access based on physical proximity between a user and a device, including instructions for: receiving initial biometrics data from a plurality of sensors connected to the device (paragraph 149, obtains biometric authentication factors); receiving, at the device, a request to access protected data, wherein the request comprises an authentication key for accessing the protected data (paragraph 149, request to expose private data, and paragraph 150, pin code); in response to verifying both that the authentication key is valid and that the device is being accessed by a proximate user based on the initial biometrics data, retrieving a presence profile of an authorized user of the device, wherein the presence profile comprises historic biometric attributes of the authorized user (paragraph 155, authentication successful, and paragraph 160, predefined criteria); generating a temporary presence profile of the proximate user by continuously collecting, via the plurality of sensors, new biometric attributes (paragraph 160, continues to obtain biometric authentication factors); simultaneous to the collecting, comparing the temporary presence profile with the presence profile of the authorized user (paragraph 160, determines whether biometric authentication factors match predefined criteria); while the temporary presence profile matches the presence profile, enabling access to the protected data (paragraph 159, authorized user continuously authenticated); and when the temporary presence profile no longer matches the presence profile, disabling access to the protected data (paragraph 160, cessation of exposure of private data).
Regarding claim 16, Alameh discloses wherein the comparing and the verifying occur locally at the device (paragraph 154, authentication performed by electronic device).
Regarding claim 17, Alameh discloses wherein an instruction for retrieving the presence profile comprises further instructions for: parsing the initial biometrics data into biometric attributes (paragraph 70, image is made up of multiple biometric characteristics); selecting the presence profile from a plurality of presence profiles stored in a database in response to: comparing the biometric attributes with the historic biometric attributes; and determining that the biometric attributes match the historic biometric attributes (paragraph 154, determines whether biometric authentication factors match predefined criteria).
Regarding claim 20, Alameh discloses wherein the presence profile is associated with a plurality of rules indicating whether a generated presence profile matches the presence profile (paragraph 84, biometric characteristics match within predefined threshold).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Alameh in view of Toth et al. (U.S. Patent Application Publication Number 2019/0268331), hereinafter referred to as Toth.
Alameh disclosed techniques for allowing access to private data.  In an analogous art, Toth disclosed techniques for preventing unauthorized access to data.  Both systems deal directly with biometric authentication for data access.
Regarding claim 4, Alameh does not explicitly state wherein verifying that the authentication key is valid and that the device is being accessed further comprises determining whether the initial biometrics data was received prior to receiving the request to access the protected data by a predetermined threshold time.  However, managing data access requests in such a fashion was well known in the art as evidenced by Toth.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Alameh by adding the ability that verifying that the authentication key is valid and that the device is being accessed further comprises determining whether the initial biometrics data was received prior to receiving the request to access the protected data by a predetermined threshold time as provided by Toth (see paragraph 58, requires biometric data collected within predefined time period preceding request).  One of ordinary skill in the art would have recognized the benefit that providing multi-factor biometric arrangements would assist in preventing access to unauthorized users (see Toth, paragraph 3).
Regarding claim 5, the combination of Alameh and Toth discloses in response to determining that the initial biometrics data was not received prior to receiving the request to access the protected data by the predetermined threshold time, disabling access to the protected data (Toth, paragraph 61, biometrics not valid and authentication fails).
Regarding claim 11, Alameh does not explicitly state wherein the hardware processor is configured to verify that the authentication key is valid and that the device is being accessed by determining whether the initial biometrics data was received prior to receiving the request to access the protected data by a predetermined threshold time.  However, managing data access requests in such a fashion was well known in the art as evidenced by Toth.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Alameh by adding the ability that the hardware processor is configured to verify that the authentication key is valid and that the device is being accessed by determining whether the initial biometrics data was received prior to receiving the request to access the protected data by a predetermined threshold time as provided by Toth (see paragraph 58, requires biometric data collected within predefined time period preceding request).  One of ordinary skill in the art would have recognized the benefit that providing multi-factor biometric arrangements would assist in preventing access to unauthorized users (see Toth, paragraph 3).
Regarding claim 12, the combination of Alameh and Toth discloses wherein in response to determining that the initial biometrics data was not received prior to receiving the request to access the protected data by the predetermined threshold time, the hardware processor is configured to disable access to the protected data (Toth, paragraph 61, biometrics not valid and authentication fails).
Regarding claim 18, Alameh does not explicitly state wherein an instruction for verifying that the authentication key is valid and that the device is being accessed further comprises instructions for determining whether the initial biometrics data was received prior to receiving the request to access the protected data by a predetermined threshold time.  However, managing data access requests in such a fashion was well known in the art as evidenced by Toth.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Alameh by adding the ability that an instruction for verifying that the authentication key is valid and that the device is being accessed further comprises instructions for determining whether the initial biometrics data was received prior to receiving the request to access the protected data by a predetermined threshold time as provided by Toth (see paragraph 58, requires biometric data collected within predefined time period preceding request).  One of ordinary skill in the art would have recognized the benefit that providing multi-factor biometric arrangements would assist in preventing access to unauthorized users (see Toth, paragraph 3).
Regarding claim 19, the combination of Alameh and Toth discloses instructions for: in response to determining that the initial biometrics data was not received prior to receiving the request to access the protected data by the predetermined threshold time, disabling access to the protected data (Toth, paragraph 61, biometrics not valid and authentication fails).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Falardeau et al. (U.S. Patent Application Publication Number 2021/0049249) disclosed techniques for ongoing authentication using biometric data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812. The examiner can normally be reached Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Victor Lesniewski/Primary Examiner, Art Unit 2493